DENY; and Opinion Filed October 14, 2013.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01331-CV

                                IN RE MARK IDEN, Relator

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-2773-2011

                            MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                   Opinion by Justice Lewis
       Relator contends the trial judge erred in denying his application for a turnover order. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown he is entitled to the relief requested. See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE